Citation Nr: 0923745	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for glaucoma, claimed 
as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a heart disorder, 
to include atrial fibrillation, claimed as secondary to 
service-connected diabetes mellitus.  

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service duty from February 1971 to 
January 1973.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from January and September 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in San Diego, California, and Denver, Colorado, 
respectively.  

In the course of appeal, in May 2009, the Veteran testified 
before the undersigned Veterans Law Judge at a 
videoconference hearing conducted between the RO in Cheyenne, 
Wyoming, and the Board at VA Central Office.  A transcript of 
that hearing is contained in the claims file. 

The issues of entitlement to service connection for glaucoma, 
a heart disorder to include atrial fibrillation, and 
hypertension, are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action by the appellant is required.



FINDINGS OF FACT

By testimony at his May 2009 hearing, reduced to writing, 
prior to the promulgation of a decision in the appeal, the 
Veteran formally withdrew the appeal of his claim of 
entitlement to service connection for PTSD.  


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal of a claim of 
entitlement to service connection for PTSD, the Board does 
not have jurisdiction to consider that claim. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Because the Veteran has withdrawn his appeal of his claim of 
entitlement to service connection for PTSD, no controversy 
remains as to that claim, and there thus remain no 
allegations of error of fact or law for appellate 
consideration.  The claim is considered to no longer exist 
once dismissed.  See Shoen v. Brown, 6 Vet. App. 456, 457 
(1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)).  Hence, there is no basis for consideration as to 
whether additional notice or development would present a 
reasonable possibility of furthering this no-longer-extant 
claim, and any respective VCAA analysis is accordingly at an 
end.  38 C.F.R. § 3.102.


II.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her representative.  38 C.F.R. § 
20.204.

In a January 2005 decision, and again by a September 2005 
decision, the RO denied the claim of entitlement to service 
connection for PTSD.  The Veteran timely appealed those 
denials of claim.  However, at the May 2009 videoconference 
hearing, in testimony before the undersigned, the Veteran 
affirmed his desire to withdraw the claim of entitlement to 
service connection for PTSD.  That request to withdraw his 
claim was reduced to writing by official transcript of the 
hearing, contained within the claims file. 

The Veteran has withdrawn the appeal of the claim of 
entitlement to service connection for PTSD.  Accordingly, the 
Board does not have jurisdiction to review the claim, and the 
claim must therefore be dismissed, without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).


ORDER

The claim of entitlement to service connection for PTSD is 
dismissed. 


REMAND

As to the remaining issues on appeal, secondary service 
connection may be granted where the evidence shows that a 
chronic disability has been caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310 (2008).

The Veteran contends that he is entitled to service 
connection for glaucoma, a heart disorder to include atrial 
fibrillation, and hypertension, as secondary to his service-
connected diabetes mellitus.  

In addition to "direct" service connection, generally based 
upon the initial manifestation of a claimed disability in 
service or after service and causally related to an in-
service event, "secondary" service connection may be 
granted for disability which is proximately due to, or the 
result of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  The Board 
notes that 38 C.F.R. § 3.310, above, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal. 

Under the amendment to section 3.310, any increase in 
severity of a non-service-connected disability which is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disorder was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected disorder is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disorder.  The 
rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2008).

It appears from the Veteran's statements and from service 
records, as well as historical records of the third U.S.S 
Blue Ridge (LCC-19) on which the Veteran was stationed, that 
he served in the territorial waters of Vietnam, but did not 
actually set foot in Vietnam.  The RO granted service 
connection for diabetes mellitus on a presumptive basis based 
on presumed Agent Orange exposure.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of 
38 C.F.R. § 3.307(a)(6)(iii) as requiring a servicemember's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's presumption 
of herbicide exposure); cert. denied, Haas v. Peake, 129 S. 
Ct. 1002 (2009).  The Veteran clarified at his May 2009 
hearing that he is seeking service connection for all his 
three remaining disorders on appeal, including hypertension, 
solely as secondary to his service-connected diabetes 
mellitus, and not on direct or presumptive bases.  

As was addressed in part at that May 2009 hearing, there are 
questions to be answered, as presented in the record, as to 
chronology of onset of the currently claimed diseases 
ascompared to the onset of diabetes mellitus, and whether the 
diabetes has been of sufficient severity to have caused or 
aggravated the claimed disorders.  The Veteran has testified 
that, although he was first diagnosed with diabetes mellitus 
in 2002, he had symptoms of the disorder mellitus since 2001.  
He further testified that his claimed conditions are 
secondary to his diabetes mellitus, because they had their 
onset subsequent to his development of diabetes.  

Of record are two medical statements by the same VA 
registered nurse/nurse practitioner, one in January 2006 and 
one in September 2006, both bearing opinions of that nurse 
that it is "at least as likely as not" that the Veteran's 
hypertension and atrial fibrillation (with need for 
anticoagulation) were related to his diabetes mellitus and 
his military service.  

Contrarily, the record contains the report of an August 2008 
VA examination for compensation purposes addressing the 
Veteran's claim for diabetes mellitus and peripheral 
neuropathy, in which that examiner opines that the Veteran's 
clinical record, including blood glucose levels, is 
insufficient for a diagnosis of diabetes mellitus.  That 
examiner further concluded that the Veteran's peripheral 
neuropathy was unrelated to his diabetes mellitus.  These 
opinions necessarily appear to present at least some degree 
of conflict with the VA nurse's 2006 opinions.  

Other VA treatment records, including records of that nurse, 
note that the Veteran has been successful in controlling his 
diabetes mellitus by diet and exercise, with no medication 
taken (historically or currently) for the disorder.  

Upon a July 2005 VA examination for compensation purposes 
addressing the Veteran's claims for service connection for 
disabilities as secondary to his diabetes mellitus, the 
examiner noted the Veteran's medical history, including 
"apparently" no diagnosis of diabetes mellitus prior to an 
Agent Orange examination in November 2003, with his blood 
glucose minimally elevated at that November 2003 examination.  
The examiner also noted the Veteran's self-reported a history 
of high blood pressure since approximately 2002.  The 
examiner noted that the Veteran was treated for diabetes 
beginning with a diagnosis of the disorder in December 2004, 
though again without a record of greatly elevated blood 
glucose.  He was noted to have been hospitalized at the 
Cheyenne VA Medical Center (VAMC) in March 2005, with a 
diagnosis then of new-onset atrial fibrillation.  Upon review 
of the record, the July 2005 VA examiner concluded that his 
diabetes was extremely mild and controlled with diet and 
exercise alone, that his hypertension had begun prior to his 
diabetes mellitus, and that the Veteran did not have 
peripheral neuropathy and thus had none associated with his 
diabetes mellitus.  The examiner accordingly opined that it 
is not at least as likely as not that tht Veteran's 
hypertension and atrial fibrillation are causally related to 
his diabetes mellitus.  

In addition, while the Veteran has testified to having 
glaucoma, for which he received laser treatments on two 
occasions to his left eye to prevent glaucoma, the record 
presents an open question as to whether glaucoma is actually 
present.  

The claims thus present several medical questions of possible 
causation or aggravation by diabetes mellitus, which must be 
resolved by remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  VA treatment records subsequent to the July 2005 
examination present a question of whether the Veteran now has 
peripheral neuropathy potentially associated with his 
diabetes mellitus.  Also, questions of service connection on 
the basis of aggravation by diabetes mellitus have not been 
adequately addressed by the record, including by medical 
opinions obtained.  38 C.F.R. §§ 3.159(c)(4), 3.310(b).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, as 
appropriate, obtain any pertinent records of 
treatment or evaluation not yet associated 
with the claims file.  Document in the claims 
file all requests and responses received.  

2.  Afford the Veteran an examination to 
address both the nature and etiology of his 
claimed glaucoma, heart disease to include 
atrial fibrillation, and hypertension, 
including questions of possible causation or 
aggravation by service-connected diabetes 
mellitus.  The claims folders must be 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated, non-invasive tests should be 
conducted.  The examiner should review past 
medical records, including the report of an 
Agent Orange protocol examination in November 
2003 and VA examinations for compensation 
purposes addressing diabetes mellitus and 
potentially associated disorders in July 2005 
and August 2008; and January 2006 and 
September 2006 opinions by a treating VA 
registered nurse/nurse practitioner as 
contained within the VA treatment records.  
The examiner should address the following:

a.  Does the Veteran have glaucoma?

b.  Separately for each of the three 
claimed disorders - glaucoma, a heart 
disorder to include atrial fibrillation, 
and hypertension - (or two disorders if 
glaucoma is not present), based upon 
examination findings, appropriate tests and 
studies, historical records, and medical 
principles, the examiner should provide an 
opinion, with full clinical rationale, as 
to the following:

i.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that such disorder was 
caused directly by or arose during his 
military service, or developed after 
service as due to, the result of, or 
aggravated by his service-connected 
diabetes mellitus, or is such 
incurrence, causation, or aggravation 
unlikely (i.e., less than a 50-50 degree 
of probability)?  In this regard, please 
attempt to identify the date of onset of 
each such disorder.

ii.  Even if diabetes mellitus is not 
clinically present currently due to 
control by diet and exercise, is it at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that such disorder was caused or 
aggravated by the Veteran's previously 
diagnosed service-connected diabetes 
mellitus, or is such causation or 
aggravation unlikely (i.e., less than a 
50-50 degree of probability)?

iii.  If the examiner finds aggravation, 
the examiner should describe the nature 
and extent of this aggravation, and 
discuss what portion of any secondary 
condition isis due to the service-
connected diabetes mellitus and what 
portion is unrelated to the diabetes.  

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

d.  The examiner should provide complete 
explanations for his/her opinions.

3.  Thereafter, a RO should readjudicate the 
remanded claims de novo.  If any one or more 
of the benefits sought are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


